 1   Galen T. Shimoda (Cal. State Bar No. 226752)
     Justin P. Rodriguez (Cal. State Bar No. 278275)
 2   Shimoda Law Corp.
     9401 East Stockton Boulevard, Suite 200
 3   Elk Grove, CA 95624
     Telephone: (916) 525-0716
 4   Facsimile: (916) 760-3733
     Email: attorney@shimodalaw.com
 5           jrodriguez@shimodalaw.com
 6   Attorneys for Plaintiff JUSTIN SMITH
 7   David J. Dow (SBN 179407)
     Kelsey E. Papst (SBN 270547)
 8   LITTLER MENDELSON, P.C
     500 Capitol Mall, Suite 2000
 9   Sacramento, California 95814
     Telephone: (916)830-7200
10   Email: ddow@littler.com
            kpapst@littler.com
11
     Attorneys for Defendant GREYHOUND LINES, INC.
12
13                                 UNITED STATES DISTRICT COURT
14                                EASTERN DISTRICT OF CALIFORNIA
15
       JUSTIN SMITH, individually and on behalf )      Case No. 2:17-CV-02238-TLN-AC
16
       of all others similarly situated,          )
17                                                )    STIPULATION AND ORDER TO
                       Plaintiffs,                )    REMAND THIS ACTION TO STATE
18                                                )    COURT
             vs.                                  )
19
                                                  )
20     GREYHOUND LINES, INC., a Delaware )
       Corporation; and DOES 1 to 100, inclusive, )
21                                                )
22                     Defendants.                )
                                                  )
23                                                )    Complaint Filed: September 15, 2017
                                                  )
24
25
26
27
28



     STIPULATION & ORDER RE REMAND                                   2:17-CV-02238-TLN-AC    1
 1          This Stipulation and proposed Order is entered into between Plaintiff JUSTIN SMITH
 2   (“Plaintiff”) and Defendant GREYHOUND LINES, INC. (“Defendant”) (Plaintiff and Defendant all
 3   collectively, the “Parties”), by and through their counsel of record, as follows:
 4          WHEREAS Plaintiff filed a Class Action against Defendant in the Superior Court of California
 5   for the County of Sacramento, Case No. 34-2017-00219188 on September 15, 2017;
 6          WHEREAS Defendant removed Plaintiff’s Action to the United States District Court for the
 7   Eastern District of California and filed a Notice of Removal on October 25, 2017 pursuant to the Class
 8   Action Fairness Act of 2005;
 9          WHEREAS Plaintiff filed a Motion to Remand on November 21, 2017 and the Hearing for that
10   Motion is currently scheduled for November 15, 2018;
11          WHEREAS Defendant filed a Motion to Stay Proceedings on November 21, 2017 and the
12   Hearing for that Motion is currently scheduled for November 15, 2018;
13          WHEREAS Defendant has not filed an opposition to Plaintiff’s Motion to Remand and Plaintiff
14   has not filed an opposition to Defendant’s Motion to Stay Proceedings;
15          WHEREAS the Parties met and conferred regarding the matters at issue in these Motions and
16   stipulate that good cause exists to remand this case back to state court, Sacramento County Superior
17   Court, Case No. 34-2017-00219188;
18          WHEREAS the Parties wish to vacate the Motion to Remand and Motion to Stay Hearings
19   scheduled for 2:00 p.m. on November 15, 2018;
20          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the
21   Parties, subject to the approval of the Court, as follows:
22          1.      That this case will be remanded to state court, Sacramento County Superior Court, Case
23   No. 34-2017-00219188.
24          2.      That the Court will vacate Plaintiff’s Motion to Remand Hearing currently set 2:00 p.m.
25   on November 15, 2018;
26   //
27   //
28   //



     STIPULATION & ORDER RE REMAND                                           2:17-CV-02238-TLN-AC           2
 1         3.     That the Court will vacate Defendant’s Motion to Stay Hearing currently set for 2:00 p.m.
 2   on November 15, 2018;
 3
 4                                                     Shimoda Law Corp.
 5
 6   Dated: November 1, 2018                   By:     /s/ Justin P. Rodriguez
                                                       Galen T. Shimoda
 7                                                     Justin P. Rodriguez
                                                       Attorneys for Plaintiff
 8
 9
                                                       LITTLER MENDELSON, P.C.
10
11
     Dated: November 1, 2018                   By:     /s/ David J. Dow
12                                                     David J. Dow
                                                       (as authorized on 11/1/18)
13                                                     Kelsey E. Papst
                                                       Attorneys for Defendant
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     STIPULATION & ORDER RE REMAND                                      2:17-CV-02238-TLN-AC           3
 1                                                    ORDER
 2          The COURT, having considered the above stipulation and finding good cause, HEREBY
 3   ORDERS that:
 4          1.         This case will be remanded to state court, Sacramento County Superior Court, Case No.
 5   34-2017- 00219188. A certified copy of this Order shall be mailed by the clerk to the clerk of the
 6   Sacramento County Superior Court pursuant to 28 U.S.C. § 1447(c);
 7          2.         Plaintiff’s Motion to Remand Hearing currently set for 2:00 p.m. on November 15, 2018
 8   is vacated; and
 9          3.         Defendant’s Motion to Stay Hearing currently set for 2:00 p.m. on November 15, 2018 is
10   vacated;
11
12   IT IS SO ORDERED.
13
14   Dated: November 2, 2018
15
16
17                                              Troy L. Nunley
                                                United States District Judge
18
19
20
21
22
23
24
25
26
27
28



     STIPULATION & ORDER RE REMAND                                             2:17-CV-02238-TLN-AC       4
